145 P.3d 335 (2006)
208 Or. App. 670
STATE of Oregon, Respondent,
v.
Lonnie Ray NORD, Appellant.
03CR1662; A123290.
Court of Appeals of Oregon.
Submitted on Record and Briefs September 7, 2006.
Decided October 11, 2006.
Andrew S. Chilton and Chilton, Ebbett & Rohr, LLC, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erika L. Hadlock, Assistant Solicitor General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Defendant was convicted after a jury trial of second-degree assault, ORS 163.175, fourth-degree assault, ORS 163.160, unlawful use of a weapon, ORS 166.220, resisting arrest, ORS 162.315, interference with making a report, ORS 165.572, and harassment, ORS 166.065. On the second-degree assault conviction, the trial court imposed an upward durational departure sentence of 90 months' imprisonment, based on a finding that defendant had prior assault convictions arising out of other domestic violence incidents.
On appeal, defendant raises unpreserved arguments that the court should have merged certain convictions and that the imposition of the departure sentence violated the principles articulated in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it was not based on facts admitted by defendant or found by the jury. We reject without discussion defendant's assertions concerning merger of convictions.
Under our decisions in State v. Steele, 205 Or.App. 469, 134 P.3d 1054 (2006), and State v. Ramirez, 205 Or.App. 113, 133 P.3d 343, adh'd to on recons., 207 Or.App. 1, 139 P.3d 981 (2006), the imposition of the departure sentence constituted plain error. For the *336 reasons set forth in Ramirez, we exercise our discretion to correct the error.
Sentences vacated; remanded for resentencing; otherwise affirmed.